DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 09 September 2022 have been fully considered but they are not persuasive.
Applicant argues that “the Examiner compares Clark’s hydrogel layer 34 to the malleable thermal conductive viscoelastic material defined by claim 1” and that this reasoning is not convincing as “Clark’s pad 10 is delimited by an outer layer 30 that necessarily prevents hydrogel layer 34 from being formed into a homogenous body around and fully covering an extremity” thus no homogenous body is formed around the extremity and no complete and continuous direct contact is achieved.”  However, Clark teaches that “preferably, the thermally conductive hydrogel layer may extend across at least a majority, or even the entirety, of the skin contacting side of the fluid containing layer” (see paragraph [0021]), “the adhesive surface may provide for intimate skin contact, thereby enhancing thermal exchange…” (see paragraph [0007]) and Fig. 3 shows that the pad 10 which includes the hydrogel layer 34 fully covering the at least one extremity or body part.  
Applicant additionally concludes that because the outer layer 30 of pad 10 of Clark will overlap when enclosing an extremity air gaps will exist between the overlapping parts.  It is unclear how Applicant has arrived at this determination.  There is no discussion in Clark with respect to overlapping or enclosing and likewise there is nothing in the claims with respect to overlapping or enclosing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2017/0246029 A1 to Clark (Clark).
Regarding claim 1, Clark teaches a cooling system (title) for cooling at least one extremity or body part of a human, comprising at least one malleable thermal conductive viscoelastic material ([0008] which states “…the adhesive layer may be defined by a flexible thermal conductive hydrogel layer.  For example, the hydrogel layer may comprise a matrix of a polymer material and water.”), adapted to be formed into a homogenous body around and fully covering the at least one extremity or body part, thereby providing for a complete and continuous direct contact between the malleable thermal conductive viscoelastic material and the at least one extremity or body part (Fig. 3), and a cooling circuit (Fig. 4) for providing cooling at least partly around the homogenous body of malleable thermal conductive viscoelastic material ([0050]).
Regarding claim 2, Clark teaches the cooling system of claim 1 as well as wherein the malleable thermal conductive viscoelastic material is a gel ([0008] which states “…the adhesive layer may be defined by a flexible thermal conductive hydrogel layer.  For example, the hydrogel layer may comprise a matrix of a polymer material and water.”).
Regarding claim 3, Clark teaches the cooling system of claim 1 as well as wherein the direct contact between the malleable thermal conductive viscoelastic material and the at least one extremity or body part is achieved without any other material composition present between the at least one extremity or body part and the malleable thermal conductive viscoelastic material ([0007] which states “the pad may further comprise an adhesive surface disposed on a skin contacting side of the fluid containing layer” and [0008] which states “…the adhesive layer may be defined by a flexible thermal conductive hydrogel layer.  For example, the hydrogel layer may comprise a matrix of a polymer material and water.”).
Regarding claim 4, Clark teaches the cooling system of claim 1 as well as wherein the direct contact between the malleable thermal conductive viscoelastic material is provided as a sheet comprising an upper surface and a lower surface (Figs. 1-2) prior to forming the sheet into the homogenous body fully covering the at least one extremity of body part (Figs. 1-2).
Regarding claim 5, Clark teaches the cooling system of claim 1 as well as wherein the malleable thermal conductive viscoelastic material provides a bonding force to the at least one extremity or body part which is less than the intrinsic bonding force between the molecules of the malleable thermal conductive viscoelastic material (this is an inherent property of a hydrogel material).
Regarding claim 6, Clark teaches the cooling system of claim 1 as well as wherein the cooling circuit comprises a flexible cooling pad ([0033] which states “pad 10 may include a flexible first layer 30 and flexible second layer 32 that are peripherally interconnected to define the fluid containing layer of IV site pad 10 therebetween”).
Regarding claim 7, Clark teaches the cooling system of claim 1 as well as wherein cooling circuit comprises an outer cover (30) for housing the malleable thermal conductive viscoelastic material ([0033]) and at least part of the cooling circuit provided around the homogenous body (Fig. 2).
Regarding claim 8, Clark teaches the cooling system of claim 1 as well as wherein the cooling circuit comprises an inlet (20a) for introducing a cooling liquid into a space provided between the cover and the malleable thermal conductive viscoelastic material ([0033]), and an outlet (20b) for allowing cooling liquid introduced into the space to exit from the space.
Regarding claim 9, Clark teaches the cooling system of claim 1 as well as a first spacer (30b) provided between at least two extremities or body parts (projections 30b are offset or inverted dimples positioned throughout the fluid containing layer), such that the first spacer is arranged at a distance, larger than zero, from each extremity or body part by means of the malleable thermal conductive viscoelastic material fully covering each extremity or body part, whereby the homogenous body of the malleable thermal conductive viscoelastic material remains homogenous between the at least two extremities or body parts. (Fig. 2 and [0036]).  
Regarding claim 10, Clark teaches the cooling system of claim 7 as well as wherein a second spacer (30a) is provided between an outer perimeter of the homogenous body and the cover to provide a space for accommodating at least part of the cooling circuit ([0034]).
Regarding claim 13, Clark teaches the cooling system of claim 4 as well as wherein one of the upper and the lower surfaces is provided with a coating (32) made of a material being unsolvable to the cooling fluid, whereby the coating forms an outer coating of the homogenous body of malleable thermal conductive viscoelastic material in use, whereby the coating is provided on a side of the sheet facing away from the extremity or body part in use ([0037]).
Regarding claim 14, Clark teaches the cooling system of claim 1 as well as wherein the coating is unsoluable to water or alcohol ([0036-0037] as these paragraphs teach that 32 form a boundary of the fluid circulating layer and thus would necessarily be unsoluable in water in order to contain the circulating fluid which is disclosed as water).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of WO 2011/085020 A1 to Carvalho et al. (Carvalho) and “The Elastic Property of Polyvinyl Alcohol Gel with Boric Acid as a Crosslinking Agent” to Wang et al. (Wang).
Regarding claims 11 and 12, Clark teaches the cooling system of claim 1 as well as Clark teaching that the malleable thermal conductive viscoelastic material is a matrix of a polymer material and water ([0008] which states “…the adhesive layer may be defined by a flexible thermal conductive hydrogel layer.  For example, the hydrogel layer may comprise a matrix of a polymer material and water.”), but not specifically wherein the malleable thermal conductive viscoelastic material comprises a composition containing polyvinyl alcohol, and boric acid, borax or borate buffer.  Carvalho taches an analogous system to that of Clark including thermal conduction layer (230) that is a gel selected to have good thermal conductivity and good flexibility ([0029]).  Carvalho goes on to teach that the gel can be a hydrogel formed of natural or synthetic polymers and can be formed, for example, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxy-methyl-cellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, starch grafted copolymer of polyacrylonitrile, hydrocolloid materials (such as sodium or calcium carboxymethylcellulose, pectin, gelatin, guar gum, locust bean gum, collagen, gum karaya, and the like ([0030]) and Wang teaches that polyvinyl gel made from the polyvinyl alcohol polymer with boric acid as a  crosslinking agent increased the viscosity and the elastic moduli of the gel (conclusions section).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected polyvinyl alcohol and a boric acid so as to increase the viscosity and elastic moduli of the hydrogel.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of US 2017/0224529 A1 to Berg et al. (Berg).
Regarding claim 15, Clark teaches the cooling system of claim 14, but not specifically wherein the coating is made of silicone.  Berg teaches an analogous system to that of Clark as well as wherein the at least one fluid distribution device is made of a silicone material which allows for a very comfortable fit ([0030]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized silicone as taught by Berg so as to allow for a very comfortable fit.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794